UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 99-4711
MANUEL SALANO,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
                Jerome B. Friedman, District Judge.
                            (CR-99-40)

                  Submitted: November 29, 2001

                      Decided: December 18, 2001

       Before WILLIAMS and MOTZ, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Dismissed by unpublished per curiam opinion.


                             COUNSEL

Stephen J. Weisbrod, WEISBROD & PHILLIPS, P.C., Hampton, Vir-
ginia, for Appellant. Kenneth E. Melson, United States Attorney,
Laura M. Everhart, Assistant United States Attorney, Norfolk, Vir-
ginia, for Appellee.
2                      UNITED STATES v. SALANO
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Manuel Salano seeks to appeal his conviction for conspiring to dis-
tribute cocaine in violation of 21 U.S.C.A. § 846 (West 1999). Salano
pled guilty pursuant to a written plea agreement, in which he waived
both his right to appeal and to collaterally attack his sentence. On
appeal, Salano’s counsel filed a brief pursuant to Anders v. Califor-
nia, 386 U.S. 738, 744 (1967), in which he asserted there were no
meritorious issues in this appeal. However, Salano’s counsel offered
several potential challenges to the validity of Salano’s waiver.

   A defendant whose plea agreement contains an express waiver of
the right to appeal may not appeal his sentence unless the waiver is
shown to be unknowing or involuntary. United States v. Brown, 232
F.3d 399, 403 (4th Cir. 2000); see also United States v. Marin, 961
F.2d 493, 496 (4th Cir. 1992). Salano’s plea agreement contained
such a waiver. Our review of the plea agreement and the record of the
plea colloquy reveal Salano’s waiver was knowing and voluntary and
that the district court thoroughly considered the surrounding circum-
stances, including Salano’s background, experience and conduct. See
United States v. Broughton-Jones, 71 F.3d 1143, 1146 (4th Cir.
1995). Moreover, Salano’s sentence did not exceed the statutory max-
imum penalty, and there is no evidence that it was based on a consti-
tutionally impermissible factor. See Marin, 961 F.2d at 496. Finally,
the sentence was not imposed pursuant to proceedings conducted in
violation of Salano’s right to counsel. See United States v. Attar, 38
F.3d 727, 732-33 (4th Cir. 1994). Accordingly, we find no basis for
challenging the validity of Salano’s waiver based on his plea colloquy
and dismiss his appeal.

   In accordance with Anders, we have reviewed the entire record and
find no reversible error. However, this Court requires that counsel
inform his client, in writing, of his right to petition the Supreme Court
                      UNITED STATES v. SALANO                       3
of the United States for further review. If the client requests that a
petition be filed, but counsel believes that such a petition would be
frivolous, counsel may then move in this court for leave to withdraw
from representation, by a motion stating that a copy thereof was
served on the client. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                                         DISMISSED